Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/09/2019 and 2/01/2021 have been submitted and entered.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
Such claim limitation(s) is/are: 
"multi-sensory measuring means" in claims 1-3 and 7.
“ranging device” in claim 7
“imaging device” in claim 7
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Corresponding structure for the claim limitations are found in the specification. For the “multi-sensory measuring means”, corresponding structure is found in paragraph 11 of the specification, which states, “In an illustrative embodiment, the multi-sensory measuring system 10 includes a thermal detector 12, an imaging device 14, and a ranging device 16 as shown in Fig. 1”. For the “imaging device” limitation, corresponding structure is found in paragraph 13 of the specification, which states, “In at least some embodiments, the imaging device 14 may include an RGB camera configured to capture images from radiation in the visible spectrum (e.g., about 380 nanometer to about 740 nanometer wavelengths). For the “ranging device” limitation, corresponding structure is found in paragraph 13 of the specification, which states “In some embodiments, the ranging device 16 may use Light Detection and Ranging (LiDAR), radar, stereoscopic cameras, or other processes for collecting the ranging data in determining distances.”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ebenstein (US 20080197284 A1) ("Ebenstein") in view of Neubecker (US 20200017210 A1) ("Neubecker") and McAllister (WO 2020117847 A1) ("McAllister") (Translation Attached).
(Ebenstein FIG. 2, Paragraph 27 “ FIG. 2 is a schematic, top view of a vehicle 50 disposed on a road 52, ”): multi-sensory measuring means for observing conditions in an environment around the transportation vehicle by collecting thermal emission data from one or more features in the environment (Ebenstein FIG. 1, FIG. 2, Paragraph 27 “The detection system 10 includes a far infrared (IR) camera 12, which can be disposed at the front end 54 of vehicle 50 to detect objects, such as targets, and surroundings disposed in front of the far IR camera 12. Targets can be defined as objects that occupy space in front of the vehicle and are detectable by the detection system. Non-limiting examples of targets include pedestrians and animals” | Paragraph 29 “The far IR camera 12 senses thermal radiation of objects and/or surroundings in the field of view 56 within the detection plane 58 and generates an image relating to the temperature of the sensed objects and/or surroundings. As depicted in FIG. 2, objects 60 and 62 in the field of view 56 and detection plane 58 are detectible by the far IR camera 12. The field of view 56 of the far IR camera 12 is 50 degrees, ranging from −25 degrees to 25 degrees, as depicted in FIG. 2. The field of view can vary depending on the implementation of the present invention provided that the field is wide enough so that the image obtained from the far IR camera can be utilized to detect objects. In at least one embodiment, the field of view range is between 30 and 90 degrees.”), capturing one or more images of the environment including the one or more features (Ebenstein Paragraph 36-37 “In at least one embodiment, the detection system 10 also includes a vision sensor 18 and/or a radar sensor 20. The vision sensor 18 can be configured to obtain data using a vision technology that can be utilized to detect the presence of one or more objects. The data output by the vision sensor 18 can be transmitted to the image processing device 14 for detecting one or more objects using one or more pattern matching techniques. The radar sensor 20 can be configured to transmit a signal that is returned by reflecting off of an object. The radar sensor 20 can collect the return signal. The data relating to the transmitted and return signals can be transmitted to a threat detecting device 16 for detecting the presence of an object and for determining the distance between the radar sensor and the object. The threat detecting device 16 can generate object detection output, as depicted in FIG. 1. FIG. 3 depicts a flowchart 100 of a method implementing detection system 10 according to one embodiment of the present invention. In block 102, a far IR image is obtained using a far IR camera”), collecting ranging information from the transportation vehicle to the one or more features (Ebenstein Paragraph 36 “In at least one embodiment, the detection system 10 also includes a vision sensor 18 and/or a radar sensor 20. The vision sensor 18 can be configured to obtain data using a vision technology that can be utilized to detect the presence of one or more objects. The data output by the vision sensor 18 can be transmitted to the image processing device 14 for detecting one or more objects using one or more pattern matching techniques. The radar sensor 20 can be configured to transmit a signal that is returned by reflecting off of an object. The radar sensor 20 can collect the return signal. The data relating to the transmitted and return signals can be transmitted to a threat detecting device 16 for detecting the presence of an object and for determining the distance between the radar sensor and the object. The threat detecting device 16 can generate object detection output, as depicted in FIG. 1..”), and determining a temperature of the one or more features based on the modified thermal emission data (Ebenstein Paragraph 5 “In certain embodiments, the far IR camera collects thermal energy data related to the temperature of sensed objects and surroundings that can be converted into a far IR image. Pedestrians and other targets have a detectible footprint in the far IR image. Pedestrians are usually warmer than their surroundings, thereby providing the highly detectible footprint. Conversely, if the pedestrian is cooler than their surroundings, which may occur in desert areas, a highly detectible footprint is still generated” | Paragraph 32 “In at least one embodiment, the image generated by the far IR camera 12 is a gray scale image consisting of a two-dimensional array of gray scale pixels. The lowest level of thermal radiation, that is the relatively coldest temperature, can be represented by a gray scale value of 0 (black), while the highest level of thermal radiation, that is the warmest temperature, can be represented by a gray scale value of 255 (white). The relationship of the gray scale value and the temperature may vary depending on the application, but often a linear or logarithmic scale relationship is utilized”) to allow the operating systems to adjust operation of the transportation vehicle in response to the observed conditions (Ebenstein Paragraph 35 “The image processing device 14 can generate object detection output, including, but not limited to, the identification and/or position of one or more objects of thermal interest, and/or the identification and position of one or more targets. In at least one embodiment, the detection output can be transmitted to other modules in a vehicle computer system to trigger a visual and/or audio warning alerting the driver to the presence of one or more targets in the space in front the vehicle” | Paragraph 5 “Moreover, the signal can be transmitted to an autonomous braking system to trigger autonomous braking of the vehicle.”).
Ebenstein, however, fails to explicitly disclose that the vehicle comprises a plurality of operating systems for controlling operation of the transportation vehicle and modifying the thermal emission data based on at least one of the one or more captured images and the collected ranging information.
Neubecker, however, teaches a plurality of operating systems for controlling operation of the transportation vehicle (Neubecker FIG 6, Paragraph 32 “The computer 105 may include programming to operate one or more systems of the vehicle 100, e.g., land vehicle brakes, propulsion (e.g., control of acceleration in the vehicle 100 by controlling one or more of an internal combustion engine, electric motor, hybrid engine, etc.), steering, climate control, interior and/or exterior lights, etc., as well as to determine whether and when the computer 105, as opposed to a human operator, is to control such operations. Additionally, the computer 105 may be programmed to determine whether and when a human operator is to control such operations”).
(Neubecker Paragraph 1 “There remains an opportunity to improve a delivery and/or pickup of shipping items”).
Ebenstein in view of Neubecker fail to explicitly disclose that the vehicle comprises modifying the thermal emission data based on at least one of the one or more captured images and the collected ranging information.
McAllister, however, teaches modifying the thermal emission data based on at least one of the one or more captured images and the collected ranging information (McAllister Page 11 Lines 23-30 "In operation, a thermal image 404 generated by the thermal imaging device 110 of the sensor 112 may be used to estimate the temperature of individual pixels of a target. By combining multiple thermal images 404 and further considering the spectral images of the target 406 generated by one or more of the spectral imaging devices 120, an increase in the spatial resolution of the temperature estimates may be obtained. The spectral images 406 may be used, for example, to estimate an emissivity of the target, and the emissivity estimate may be used with the measured temperature information from the thermal images 404 to estimate a temperature of the target.” | Page 26 Lines 18-23 “Other embodiments include identifying an object in a first one of the spectral images and a second one of the spectral images, identifying first location 20 information associated with the first one of the spectral images and second location information associated with the second one of the spectral images, and generating the digital surface model from at least the first and second ones of the spectral images with the first and second location information”).
It would have been obvious to one of ordinary skill to have modified the system of Ebenstein in view of Neubecker so that the vehicle modifies the thermal emission data based on at least one of the (McAllister Abstract “A thermal imaging device of an aerial vehicle captures a sequence of thermal image of thermal images. Capturing of spectral images by a spectral imaging device of the aerial vehicle is synchronized with the capturing of the thermal images. Irradiance data indicative of a background temperature is sensed. A digital surface model of an area of interest is generated based on the sequence of spectral images. An emissivity of a target is estimated and a temperature of a pixel of the digital surface model of the target is estimated based on the sequence of thermal images, the irradiance data indicative of the background temperature and the estimated emissivity of the target”).

With respect to claim 2, Ebenstein in view of Neubecker in view of McAllister teach that the multi-sensory measuring means is further configured to collect environmental information of the environment and modifying the thermal emission data based on the collected environmental information (McAllister Page 11 Lines 23-30 "In operation, a thermal image 404 generated by the thermal imaging device 110 of the sensor 112 may be used to estimate the temperature of individual pixels of a target. By combining multiple thermal images 404 and further considering the spectral images of the target 406 generated by one or more of the spectral imaging devices 120, an increase in the spatial resolution of the temperature estimates may be obtained. The spectral images 406 may be used, for example, to estimate an emissivity of the target, and the emissivity estimate may be used with the measured temperature information from the thermal images 404 to estimate a temperature of the target.” | McAllister Page 26 Line 29- Page 27 Line 6 “Another embodiment includes capturing a plurality of thermal images from a thermal imaging device on an aerial vehicle…generating a digital surface model representative of depth information of an environment being imaged based on the plurality of spectral images.)

With respect to claim 3, Ebenstein in view of Neubecker in view of McAllister teach the classification of one or more features (Ebenstein Paragraph 5 “One aspect of the present invention generally relates to a method and system for detecting targets, such as pedestrians or animals, using far infrared (IR) images generated from a far IR camera”) to determine an emissivity of the one or more features (McAllister Page 21 line 30 – Page 22 line 12 “The estimated temperature of the sky may be used to correct the surface temperatures measurements using the emissivity, sky temperature, and measured pixel temperature. Measuring the irradiance of the sky facilitates a more accurate estimation of the temperature because it provides an indication of what portion of the radiation emitted by a surface is reflected, and thus allows for a better estimate of the material of the surface. The temperature of the sky can be subtracted from the measured temperature. For example, the emissivity of a tin roof can be estimated with a reflective curve, and a lookup table based on the relationship of reflectance to emissivity plus the temperature of the sky may be used to estimate the temperature. An estimate of the emissivity may be corrected based on the temperature of the sky, and then the thermal information may be corrected. This may be done on a pixel by pixel basis. Drones are closer to the ground than satellites and have bigger pixels than spectral images, which may further facilitate providing more accurate temperatures projected on the DSM”).

With respect to claim 4, Ebenstein in view of Neubecker and in view of McAllister teach the one or more features includes at least one of a roadway ahead of the transportation vehicle, people, water, other vehicles, and road markings (Ebenstein FIG. 1, FIG. 2, Paragraph 27 “The detection system 10 includes a far infrared (IR) camera 12, which can be disposed at the front end 54 of vehicle 50 to detect objects, such as targets, and surroundings disposed in front of the far IR camera 12. Targets can be defined as objects that occupy space in front of the vehicle and are detectable by the detection system. Non-limiting examples of targets include pedestrians and animals”).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ebenstein (US 20080197284 A1) ("Ebenstein") in view of Neubecker (US 20200017210 A1) ("Neubecker") and McAllister (WO 2020117847 A1) ("McAllister") (Translation Attached) further in view of Uemori (US 20200172110 A1) ("Uemori").

With respect to claim 5, Ebenstein in view of Neubecker in view of McAllister fail to explicitly disclose that wherein the one or more features includes a roadway ahead of the transportation vehicle, and wherein the operating systems are configured to adjust at least one of vehicle dynamics, driving speed, maximum deceleration and acceleration,52461-297473 -15- and maximum velocity through a curve in response to the determined temperature of the roadway.
Uemori, however, teaches wherein the one or more features includes a roadway ahead of the transportation vehicle, and wherein the operating systems are configured to adjust at least one of vehicle dynamics, driving speed, maximum deceleration and acceleration,52461-297473 -15- and maximum velocity through a curve in response to the determined temperature of the roadway (Uemori Paragraph 94 “determining, using the temperature analysis result, that a region of the right lane is a high-temperature region and thus is a route providing the best fuel efficiency; selecting the right lane to be a traveling route; and performing a traveling control to move the automobile 10 to the right lane in accordance with a result of the selection.” | Paragraph 142 “The automatic driving controller 112 performs a control related to automatic driving such as autonomous traveling and a driving assistance. Specifically, for example, the automatic driving controller 112 performs a cooperative control in order to provide a function of an advanced driver assistance system (ADAS) including, for example, collision avoidance or impact relaxation of the system-installed automobile, traveling after a leading vehicle based on a distance between vehicles, traveling while maintaining a vehicle speed, a warning of a collision of the system-installed automobile, or a warning of deviation of the system-installed automobile from a lane. Further, for example, the automatic driving controller 112 performs a cooperative control in order to achieve, for example, automatic driving that is to travel autonomously without an operation performed by a driver. The automatic driving controller 112 includes a detector 131, a self-location estimator 132, a state analyzer 133, a planning section 134, and an operation controller 135” NOTE: A lane in a roadway may contain a curve in which the vehicle dynamics would be adjusted as disclosed in the reference).
It would have been obvious to one of ordinary skill in the art to have modified the system of Ebenstein in view of Neubecker in view of McAllister so that wherein the one or more features includes a roadway ahead of the transportation vehicle, and wherein the operating systems are configured to adjust at least one of vehicle dynamics, driving speed, maximum deceleration and acceleration,52461-297473 -15- and maximum velocity through a curve in response to the determined temperature of the roadway, as taught by Uemori as disclosed above, in order to effectively control vehicle through various road conditions (Uemori Abstract “An image captured by a far-infrared camera is analyzed to analyze a distribution of a road-surface temperature, and a course of a highest road-surface temperature is determined to be a traveling route. Further, automatic driving along the course of the highest road-surface temperature is performed”).

With respect to claim 6, Ebenstein in view of Neubecker in view of McAllister fail to explicitly disclose that wherein the one or more features includes a roadway ahead of the transportation vehicle, wherein the multi-sensory measuring means is configured for determining a temperature profile along 
Uemori, however, teaches wherein the one or more features includes a roadway ahead of the transportation vehicle, wherein the multi-sensory measuring means is configured for determining a temperature profile along the roadway (Uemori Paragraph 23 “The configuration of an embodiment of the present disclosure makes it possible to travel while detecting a road-surface temperature and selecting a region of a high road-surface temperature, and thus to travel with improved fuel efficiency.”), and wherein the multi- sensory measuring means is further configured for determining a trajectory on the roadway with maximum friction based on the temperature profile (Uemori Paragraph 229 “Further, for example, it is known that, when there exists a vehicle traveling ahead, the road-surface temperature varies to become higher due to heat from the vehicle (such as a frictional heat from a tire, a radiant heat from a vehicle, and a sensible heat induced due to a passage of a vehicle). The application of the configuration of the present disclosure makes it possible to select, when there exists a vehicle traveling ahead, a route that follows this vehicle, and this results in being able to travel with improved fuel efficiency”).
It would have been obvious to one of ordinary skill in the art to have modified the system of Ebenstein in view of Neubecker in view of McAllister so that wherein the one or more features includes a roadway ahead of the transportation vehicle, wherein the multi-sensory measuring means is configured for determining a temperature profile along the roadway, and wherein the multi- sensory measuring means is further configured for determining a trajectory on the roadway with maximum friction based on the temperature profile, as taught by Uemori as disclosed above, in order to effectively control vehicle through various road conditions (Uemori Abstract “An image captured by a far-infrared camera is analyzed to analyze a distribution of a road-surface temperature, and a course of a highest road-surface temperature is determined to be a traveling route. Further, automatic driving along the course of the highest road-surface temperature is performed”).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ebenstein (US 20080197284 A1) ("Ebenstein") in view of Neubecker (US 20200017210 A1) ("Neubecker") and McAllister (WO 2020117847 A1) ("McAllister") (Translation Attached) further in view of Finlay (US 20120139753 A1) ("Finlay") and further in view of Michini (US 20180004231 A1) ("Michini").

With respect to claim 7, Ebenstein in view of Neubecker in view of McAllister teach wherein the multi-sensory measuring means is a multi-sensory measuring system that includes a thermal detector, an imaging device, and a ranging device, wherein the thermal detector is configured to detect thermal radiation from features in an environment around the transportation vehicle (Ebenstein Paragraph 7 “An object detection system is disclosed in at least one embodiment. The system includes a far IR sensor operable to sense thermal radiation of objects and surroundings in a field of view and to generate a far IR image in response thereto, and an image processing device operable to receive and process the far IR image to detect the presence of one or more objects in the field of view. The image processing device can be configured to process the far IR image by generating an initial threshold image based on the far IR image and an initial threshold value, iteratively obtaining a number of successive threshold images based on the far IR image and a number of successively increased threshold values, and determining the presence of one or more objects in the field of view based on the initial threshold image and the number of successive threshold images.”) and collect thermal emission data based on the detected thermal radiation (Ebenstein Paragraph 32 “In at least one embodiment, the image generated by the far IR camera 12 is a gray scale image consisting of a two-dimensional array of gray scale pixels. The lowest level of thermal radiation, that is the relatively coldest temperature, can be represented by a gray scale value of 0 (black), while the highest level of thermal radiation, that is the warmest temperature, can be represented by a gray scale value of 255 (white). The relationship of the gray scale value and the temperature may vary depending on the application, but often a linear or logarithmic scale relationship is utilized”), the imaging device is configured to capture one or more images of the environment including the one or more features (Ebenstein Paragraph 5 “One aspect of the present invention generally relates to a method and system for detecting targets, such as pedestrians or animals, using far infrared (IR) images generated from a far IR camera. In certain embodiments, the far IR camera collects thermal energy data related to the temperature of sensed objects and surroundings that can be converted into a far IR image. Pedestrians and other targets have a detectible footprint in the far IR image. Pedestrians are usually warmer than their surroundings, thereby providing the highly detectible footprint. Conversely, if the pedestrian is cooler than their surroundings, which may occur in desert areas, a highly detectible footprint is still generated”), the ranging device is configured to collect ranging information for determining a distance from the transportation vehicle to the one or more features (Ebenstein Paragraph 36 “In at least one embodiment, the detection system 10 also includes a vision sensor 18 and/or a radar sensor 20. The vision sensor 18 can be configured to obtain data using a vision technology that can be utilized to detect the presence of one or more objects. The data output by the vision sensor 18 can be transmitted to the image processing device 14 for detecting one or more objects using one or more pattern matching techniques. The radar sensor 20 can be configured to transmit a signal that is returned by reflecting off of an object. The radar sensor 20 can collect the return signal. The data relating to the transmitted and return signals can be transmitted to a threat detecting device 16 for detecting the presence of an object and for determining the distance between the radar sensor and the object. The threat detecting device 16 can generate object detection output, as depicted in FIG. 1.”).

Finlay, however, teaches that the multi-sensory measuring system is configured to determine a temperature of the one or more features based on the thermal emission data and at least one of the one or more captured images and collected ranging information (Finlay Paragraph 15 “In one embodiment, the traffic device further includes an image receiving device such as a camera for capturing images of traffic objects. For example, an image may be captured and transmitted upon request from a remote user. In another embodiment, a remote computer system may automatically request the image receiving device to capture an image. The image is then sent to a user with an automatic traffic alert. In one embodiment, the image is not analyzed by a computer system to detect traffic objects, but is only used for a visual inspection of traffic conditions” | Paragraph 21 “In one embodiment, the data is sent to a server computer system. The server computer system may identify a field of view of detector 105 and establish trap zones at either end of the field of view. For example, a trap zone may be defined as a portion of a roadway that is several feet in diameter with a corresponding trap zone separated by 20-30 feet. The trap zones may then be sent back to detector 105 to be used in generating the traffic data.” | Paragraph 28 “In one embodiment, detector 105 captures radiation energy 155 that is radiated from surface 145. Radiation energy 155 may be captured simultaneous to or in a time period consecutive to the time period in which radiation energy 150 is captured. In this example, radiation energy 155 is considered background radiation. This background radiation may be analyzed to determine the temperature of surface 145” | Paragraph 40 “In one embodiment, detector 105 uses hardware and techniques associated with Doppler radar to detect traffic objects. For example, detector 105 may transmit energy towards the traffic objects and receive the energy reflect back off of the traffic objects. A shift in energy detected between the transmitted energy and the reflected energy can be used to detect the traffic objects. The use of Doppler radar is well known in the art”).
It would have been obvious to one of ordinary skill in the art to have modified the system of Ebenstein in view of Neubecker in view of McAllister so that the multi-sensory measuring system is configured to determine a temperature of the one or more features based on the thermal emission data and at least one of the one or more captured images and collected ranging information, as taught by Finlay as disclosed above, in order to effectively and accurately determine traffic objects based on thermal emission data (Finlay Abstract “A detector configured to capture radiated energy and to generate data associated with the radiated energy, wherein the radiated energy is radiated from traffic objects”).
Michini, however, teaches that at least one of the plurality of operating systems are configured to adjust operation of the transportation vehicle in response to the determined temperature of the one or more features (Michini Paragraph 64 “In some implementations, mission planning module 210 can determine a minimum safe operating distance from the flare stack for the UAV. For example, mission planning module 210 can determine the safe ambient temperature threshold or range of temperatures (e.g., high threshold, low threshold) for the UAV (e.g., UAV 220) specified in mission request 202 (e.g., based on UAV specifications stored in UAV database 122). Mission planning module 210 can determine a minimum safe operating distance from the flare stack based on the heat map for the flare stack and the safe ambient temperature threshold(s) for UAV 220”).
It would have been obvious to one of ordinary skill in the art to have modified the system of Ebenstein in view of Neubecker in view of McAllister in view of Finlay so that at least one of the plurality (Michini Paragraph 4 “ For example, the flight system can determine an initial flight plan for inspecting a flare stack and configure a UAV to perform an aerial inspection of the flare stack. Once airborne, the UAV can collect thermal sensor data and the flight system can automatically adjust the flight plan to avoid thermal damage to the UAV based on the thermal sensor data”).

Claims 8-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ebenstein (US 20080197284 A1) ("Ebenstein") in view of Neubecker (US 20200017210 A1) ("Neubecker") and in view of McAllister(WO 2020117847 A1) ("McAllister") (Translation Attached) and in view of Michini (US 20180004231 A1) ("Michini").

With respect to claim 8, Ebenstein teaches A transportation vehicle comprising (Ebenstein FIG. 2, Paragraph 27 “ FIG. 2 is a schematic, top view of a vehicle 50 disposed on a road 52, ”): a multi-sensory measuring system that includes a thermal detector, an imaging device, and a ranging device; -16-wherein the thermal detector is configured to detect thermal radiation from features in an environment around the transportation vehicle (Ebenstein Paragraph 7 “An object detection system is disclosed in at least one embodiment. The system includes a far IR sensor operable to sense thermal radiation of objects and surroundings in a field of view and to generate a far IR image in response thereto, and an image processing device operable to receive and process the far IR image to detect the presence of one or more objects in the field of view. The image processing device can be configured to process the far IR image by generating an initial threshold image based on the far IR image and an initial threshold value, iteratively obtaining a number of successive threshold images based on the far IR image and a number of successively increased threshold values, and determining the presence of one or more objects in the field of view based on the initial threshold image and the number of successive threshold images.”) and collect thermal emission data based on the detected thermal radiation (Ebenstein Paragraph 32 “In at least one embodiment, the image generated by the far IR camera 12 is a gray scale image consisting of a two-dimensional array of gray scale pixels. The lowest level of thermal radiation, that is the relatively coldest temperature, can be represented by a gray scale value of 0 (black), while the highest level of thermal radiation, that is the warmest temperature, can be represented by a gray scale value of 255 (white). The relationship of the gray scale value and the temperature may vary depending on the application, but often a linear or logarithmic scale relationship is utilized”), the imaging device is configured to capture one or more images of the environment including the one or more features (Ebenstein Paragraph 5 “One aspect of the present invention generally relates to a method and system for detecting targets, such as pedestrians or animals, using far infrared (IR) images generated from a far IR camera. In certain embodiments, the far IR camera collects thermal energy data related to the temperature of sensed objects and surroundings that can be converted into a far IR image. Pedestrians and other targets have a detectible footprint in the far IR image. Pedestrians are usually warmer than their surroundings, thereby providing the highly detectible footprint. Conversely, if the pedestrian is cooler than their surroundings, which may occur in desert areas, a highly detectible footprint is still generated”), the ranging device is configured to collect ranging information for determining a distance from the transportation vehicle to the one or more features (Ebenstein Paragraph 36 “In at least one embodiment, the detection system 10 also includes a vision sensor 18 and/or a radar sensor 20. The vision sensor 18 can be configured to obtain data using a vision technology that can be utilized to detect the presence of one or more objects. The data output by the vision sensor 18 can be transmitted to the image processing device 14 for detecting one or more objects using one or more pattern matching techniques. The radar sensor 20 can be configured to transmit a signal that is returned by reflecting off of an object. The radar sensor 20 can collect the return signal. The data relating to the transmitted and return signals can be transmitted to a threat detecting device 16 for detecting the presence of an object and for determining the distance between the radar sensor and the object. The threat detecting device 16 can generate object detection output, as depicted in FIG. 1.”).
Ebenstein, however, fails to explicitly disclose of a plurality of operating systems for controlling operation of the transportation vehicle; and the multi-sensory measuring system is configured to determine a temperature of the one or more features based on the thermal emission data and at least one of the one or more captured images and collected ranging information, and wherein at least one of the plurality of operating systems are configured to adjust operation of the transportation vehicle in response to the determined temperature of the one or more features
Neubecker, however, teaches a plurality of operating systems for controlling operation of the transportation vehicle (Neubecker FIG 6, Paragraph 32 “The computer 105 may include programming to operate one or more systems of the vehicle 100, e.g., land vehicle brakes, propulsion (e.g., control of acceleration in the vehicle 100 by controlling one or more of an internal combustion engine, electric motor, hybrid engine, etc.), steering, climate control, interior and/or exterior lights, etc., as well as to determine whether and when the computer 105, as opposed to a human operator, is to control such operations. Additionally, the computer 105 may be programmed to determine whether and when a human operator is to control such operations”).
It would have been obvious to one of ordinary skill in the art to have modified the system of Ebenstein so that a vehicle comprises a plurality of operating systems for controlling operation of the transportation vehicle, as taught by Neubecker as disclosed above, in order to effectively control a (Neubecker Paragraph 1 “There remains an opportunity to improve a delivery and/or pickup of shipping items”).
McAllister, however, teaches that the multi-sensory measuring system is configured to determine a temperature of the one or more features based on the thermal emission data and at least one of the one or more captured images and collected ranging information (McAllister Page 11 Lines 23-30 "In operation, a thermal image 404 generated by the thermal imaging device 110 of the sensor 112 may be used to estimate the temperature of individual pixels of a target. By combining multiple thermal images 404 and further considering the spectral images of the target 406 generated by one or more of the spectral imaging devices 120, an increase in the spatial resolution of the temperature estimates may be obtained. The spectral images 406 may be used, for example, to estimate an emissivity of the target, and the emissivity estimate may be used with the measured temperature information from the thermal images 404 to estimate a temperature of the target.” | Page 26 Lines 18-23 “Other embodiments include identifying an object in a first one of the spectral images and a second one of the spectral images, identifying first location 20 information associated with the first one of the spectral images and second location information associated with the second one of the spectral images, and generating the digital surface model from at least the first and second ones of the spectral images with the first and second location information”) .
It would have been obvious to one of ordinary skill in the art to have modified the system of Ebenstein in view of Neubecker so that the multi-sensory measuring system is configured to determine a temperature of the one or more features based on the thermal emission data and at least one of the one or more captured images and collected ranging information, as taught by McAllister as disclosed above, in order to adjust travel in order to accurately model emissivity of objects (McAllister Abstract “A thermal imaging device of an aerial vehicle captures a sequence of thermal image of thermal images. Capturing of spectral images by a spectral imaging device of the aerial vehicle is synchronized with the capturing of the thermal images. Irradiance data indicative of a background temperature is sensed. A digital surface model of an area of interest is generated based on the sequence of spectral images. An emissivity of a target is estimated and a temperature of a pixel of the digital surface model of the target is estimated based on the sequence of thermal images, the irradiance data indicative of the background temperature and the estimated emissivity of the target”)
Michini, however, teaches that at least one of the plurality of operating systems are configured to adjust operation of the transportation vehicle in response to the determined temperature of the one or more features (Michini Paragraph 64 “In some implementations, mission planning module 210 can determine a minimum safe operating distance from the flare stack for the UAV. For example, mission planning module 210 can determine the safe ambient temperature threshold or range of temperatures (e.g., high threshold, low threshold) for the UAV (e.g., UAV 220) specified in mission request 202 (e.g., based on UAV specifications stored in UAV database 122). Mission planning module 210 can determine a minimum safe operating distance from the flare stack based on the heat map for the flare stack and the safe ambient temperature threshold(s) for UAV 220”).
It would have been obvious to one of ordinary skill in the art to have modified the system of Ebenstein in view of Neubecker in view of McAllister so that at least one of the plurality of operating systems are configured to adjust operation of the transportation vehicle in response to the determined temperature of the one or more features, as taught by Michini, in order to adjust travel in order to avoid areas of high emissivity that may damage a vehicle (Michini Paragraph 4 “ For example, the flight system can determine an initial flight plan for inspecting a flare stack and configure a UAV to perform an aerial inspection of the flare stack. Once airborne, the UAV can collect thermal sensor data and the flight system can automatically adjust the flight plan to avoid thermal damage to the UAV based on the thermal sensor data”).

(McAllister Page 11 Lines 23-30 "In operation, a thermal image 404 generated by the thermal imaging device 110 of the sensor 112 may be used to estimate the temperature of individual pixels of a target. By combining multiple thermal images 404 and further considering the spectral images of the target 406 generated by one or more of the spectral imaging devices 120, an increase in the spatial resolution of the temperature estimates may be obtained. The spectral images 406 may be used, for example, to estimate an emissivity of the target, and the emissivity estimate may be used with the measured temperature information from the thermal images 404 to estimate a temperature of the target.” | McAllister Page 26 Line 29- Page 27 Line 6 “Another embodiment includes capturing a plurality of thermal images from a thermal imaging device on an aerial vehicle…generating a digital surface model representative of depth information of an environment being imaged based on the plurality of spectral images) | (Ebenstein Paragraph 5 “In certain embodiments, the far IR camera collects thermal energy data related to the temperature of sensed objects and surroundings that can be converted into a far IR image. Pedestrians and other targets have a detectible footprint in the far IR image. Pedestrians are usually warmer than their surroundings, thereby providing the highly detectible footprint. Conversely, if the pedestrian is cooler than their surroundings, which may occur in desert areas, a highly detectible footprint is still generated” | Paragraph 32 “In at least one embodiment, the image generated by the far IR camera 12 is a gray scale image consisting of a two-dimensional array of gray scale pixels. The lowest level of thermal radiation, that is the relatively coldest temperature, can be represented by a gray scale value of 0 (black), while the highest level of thermal radiation, that is the warmest temperature, can be represented by a gray scale value of 255 (white). The relationship of the gray scale value and the temperature may vary depending on the application, but often a linear or logarithmic scale relationship is utilized”).

With respect to claim 10, Ebenstein in view of Neubecker in view of McAllister in view of Michini teach the classification of one or more features (Ebenstein Paragraph 5 “One aspect of the present invention generally relates to a method and system for detecting targets, such as pedestrians or animals, using far infrared (IR) images generated from a far IR camera”) to determine an emissivity of the one or more features (McAllister Page 21 line 30 – Page 22 line 12 “The estimated temperature of the sky may be used to correct the surface temperatures measurements using the emissivity, sky temperature, and measured pixel temperature. Measuring the irradiance of the sky facilitates a more accurate estimation of the temperature because it provides an indication of what portion of the radiation emitted by a surface is reflected, and thus allows for a better estimate of the material of the surface. The temperature of the sky can be subtracted from the measured temperature. For example, the emissivity of a tin roof can be estimated with a reflective curve, and a lookup table based on the relationship of reflectance to emissivity plus the temperature of the sky may be used to estimate the temperature. An estimate of the emissivity may be corrected based on the temperature of the sky, and then the thermal information may be corrected. This may be done on a pixel by pixel basis. Drones are closer to the ground than satellites and have bigger pixels than spectral images, which may further facilitate providing more accurate temperatures projected on the DSM”).

With respect to claim 13, Ebenstein in view of Neubecker in view of McAllister in view of Michini teach the one or more features includes at least one of a roadway ahead of the transportation vehicle, people, water, other vehicles, and road markings (Ebenstein FIG. 1, FIG. 2, Paragraph 27 “The detection system 10 includes a far infrared (IR) camera 12, which can be disposed at the front end 54 of vehicle 50 to detect objects, such as targets, and surroundings disposed in front of the far IR camera 12. Targets can be defined as objects that occupy space in front of the vehicle and are detectable by the detection system. Non-limiting examples of targets include pedestrians and animals”).

Claims 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ebenstein (US 20080197284 A1) ("Ebenstein") in view of Neubecker (US 20200017210 A1) ("Neubecker") in view of McAllister (WO 2020117847 A1) ("McAllister") (Translation Attached) and in view of Michini (US 20180004231 A1) ("Michini") further in view of Uemori (US 20200172110 A1) ("Uemori").

With respect to claim 11, Ebenstein in view of Neubecker in view of McAllister in view of Michini fail to explicitly disclose that wherein the one or more features includes a roadway ahead of the transportation vehicle, and wherein the operating systems are configured to adjust at least one of vehicle dynamics, driving speed, maximum deceleration and acceleration,52461-297473 -15- and maximum velocity through a curve in response to the determined temperature of the roadway.
Uemori, however, teaches wherein the one or more features includes a roadway ahead of the transportation vehicle, and wherein the operating systems are configured to adjust at least one of vehicle dynamics, driving speed, maximum deceleration and acceleration,52461-297473 -15- and maximum velocity through a curve in response to the determined temperature of the roadway (Uemori Paragraph 94 “determining, using the temperature analysis result, that a region of the right lane is a high-temperature region and thus is a route providing the best fuel efficiency; selecting the right lane to be a traveling route; and performing a traveling control to move the automobile 10 to the right lane in accordance with a result of the selection.” | Paragraph 142 “The automatic driving controller 112 performs a control related to automatic driving such as autonomous traveling and a driving assistance. Specifically, for example, the automatic driving controller 112 performs a cooperative control in order to provide a function of an advanced driver assistance system (ADAS) including, for example, collision avoidance or impact relaxation of the system-installed automobile, traveling after a leading vehicle based on a distance between vehicles, traveling while maintaining a vehicle speed, a warning of a collision of the system-installed automobile, or a warning of deviation of the system-installed automobile from a lane. Further, for example, the automatic driving controller 112 performs a cooperative control in order to achieve, for example, automatic driving that is to travel autonomously without an operation performed by a driver. The automatic driving controller 112 includes a detector 131, a self-location estimator 132, a state analyzer 133, a planning section 134, and an operation controller 135” NOTE: A lane in a roadway may contain a curve in which the vehicle dynamics would be adjusted as disclosed in the reference).
It would have been obvious to one of ordinary skill in the art to have modified the system of Ebenstein in view of Neubecker in view of McAllister in view of Michini so that wherein the one or more features includes a roadway ahead of the transportation vehicle, and wherein the operating systems are configured to adjust at least one of vehicle dynamics, driving speed, maximum deceleration and acceleration,52461-297473 -15- and maximum velocity through a curve in response to the determined temperature of the roadway, as taught by Uemori as disclosed above, in order to effectively control vehicle through various road conditions (Uemori Abstract “An image captured by a far-infrared camera is analyzed to analyze a distribution of a road-surface temperature, and a course of a highest road-surface temperature is determined to be a traveling route. Further, automatic driving along the course of the highest road-surface temperature is performed”).


Uemori, however, teaches wherein the one or more features includes a roadway ahead of the transportation vehicle, wherein the multi-sensory measuring means is configured for determining a temperature profile along the roadway (Uemori Paragraph 23 “The configuration of an embodiment of the present disclosure makes it possible to travel while detecting a road-surface temperature and selecting a region of a high road-surface temperature, and thus to travel with improved fuel efficiency.”), and wherein the multi- sensory measuring means is further configured for determining a trajectory on the roadway with maximum friction based on the temperature profile (Uemori Paragraph 229 “Further, for example, it is known that, when there exists a vehicle traveling ahead, the road-surface temperature varies to become higher due to heat from the vehicle (such as a frictional heat from a tire, a radiant heat from a vehicle, and a sensible heat induced due to a passage of a vehicle). The application of the configuration of the present disclosure makes it possible to select, when there exists a vehicle traveling ahead, a route that follows this vehicle, and this results in being able to travel with improved fuel efficiency”).
It would have been obvious to one of ordinary skill in the art to have modified the system of Ebenstein in view of Neubecker in view of McAllister in view of Michini so that wherein the one or more features includes a roadway ahead of the transportation vehicle, wherein the multi-sensory measuring means is configured for determining a temperature profile along the roadway, and wherein the multi- sensory measuring means is further configured for determining a trajectory on the roadway with (Uemori Abstract “An image captured by a far-infrared camera is analyzed to analyze a distribution of a road-surface temperature, and a course of a highest road-surface temperature is determined to be a traveling route. Further, automatic driving along the course of the highest road-surface temperature is performed”).

With respect to claim 14, Ebenstein in view of Neubecker in view of McAllister in view of Michini teach a wireless connection unit, and wherein the wireless connection unit allows access to environmental data at the determined location of the transportation vehicle (Michini Paragraph 131 “In some implementations, flight data logs may be generated by obtaining various information from the UAV sensors 1250, devices 1260, communication subsystems 1270, operating system 1222 and/or other components of UAV system architecture 1200 and storing the information in non-volatile memory. The data logs may include a combination of various data, such as time, altitude, heading, ambient temperature, processor temperatures, pressure, battery level, fuel level, absolute or relative position, GPS coordinates”).
Ebenstein in view of Neubecker in view of McAllister in view of Michini fail to explicitly disclose a geolocation unit wherein the geolocation unit is configured to determine a location of the transportation vehicle.
Uemori, however, teaches a geolocation unit wherein the geolocation unit is configured to determine a location of the transportation vehicle (Uemori Paragraph 129 “Moreover, for example, the data acquisition section 102 includes various sensors for detecting a current location of the system-installed automobile. Specifically, for example, the data acquisition section 102 includes, for example, a global navigation satellite system (GNSS) receiver that receives a GNSS signal from a GNSS satellite.”).
(Uemori Abstract “An image captured by a far-infrared camera is analyzed to analyze a distribution of a road-surface temperature, and a course of a highest road-surface temperature is determined to be a traveling route. Further, automatic driving along the course of the highest road-surface temperature is performed”).


Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ebenstein (US 20080197284 A1) ("Ebenstein") in view of McAllister (WO 2020117847 A1) ("McAllister") (Translation Attached) .
With respect to claim 15, Ebenstein teaches a method for operating a transportation vehicle (Ebenstein FIG. 2, Paragraph 27 “ FIG. 2 is a schematic, top view of a vehicle 50 disposed on a road 52, ”):  the method comprising: collecting thermal emission data from one or more features in an environment around the transportation vehicle (Ebenstein FIG. 1, FIG. 2, Paragraph 27 “The detection system 10 includes a far infrared (IR) camera 12, which can be disposed at the front end 54 of vehicle 50 to detect objects, such as targets, and surroundings disposed in front of the far IR camera 12. Targets can be defined as objects that occupy space in front of the vehicle and are detectable by the detection system. Non-limiting examples of targets include pedestrians and animals” | Paragraph 29 “The far IR camera 12 senses thermal radiation of objects and/or surroundings in the field of view 56 within the detection plane 58 and generates an image relating to the temperature of the sensed objects and/or surroundings. As depicted in FIG. 2, objects 60 and 62 in the field of view 56 and detection plane 58 are detectible by the far IR camera 12. The field of view 56 of the far IR camera 12 is 50 degrees, ranging from −25 degrees to 25 degrees, as depicted in FIG. 2. The field of view can vary depending on the implementation of the present invention provided that the field is wide enough so that the image obtained from the far IR camera can be utilized to detect objects. In at least one embodiment, the field of view range is between 30 and 90 degrees.”); capturing one or more images of the environment including the one or more features (Ebenstein Paragraph 36-37 “In at least one embodiment, the detection system 10 also includes a vision sensor 18 and/or a radar sensor 20. The vision sensor 18 can be configured to obtain data using a vision technology that can be utilized to detect the presence of one or more objects. The data output by the vision sensor 18 can be transmitted to the image processing device 14 for detecting one or more objects using one or more pattern matching techniques. The radar sensor 20 can be configured to transmit a signal that is returned by reflecting off of an object. The radar sensor 20 can collect the return signal. The data relating to the transmitted and return signals can be transmitted to a threat detecting device 16 for detecting the presence of an object and for determining the distance between the radar sensor and the object. The threat detecting device 16 can generate object detection output, as depicted in FIG. 1. FIG. 3 depicts a flowchart 100 of a method implementing detection system 10 according to one embodiment of the present invention. In block 102, a far IR image is obtained using a far IR camera”) collecting ranging information from the transportation vehicle to the one or more features (Ebenstein Paragraph 36 “In at least one embodiment, the detection system 10 also includes a vision sensor 18 and/or a radar sensor 20. The vision sensor 18 can be configured to obtain data using a vision technology that can be utilized to detect the presence of one or more objects. The data output by the vision sensor 18 can be transmitted to the image processing device 14 for detecting one or more objects using one or more pattern matching techniques. The radar sensor 20 can be configured to transmit a signal that is returned by reflecting off of an object. The radar sensor 20 can collect the return signal. The data relating to the transmitted and return signals can be transmitted to a threat detecting device 16 for detecting the presence of an object and for determining the distance between the radar sensor and the object. The threat detecting device 16 can generate object detection output, as depicted in FIG. 1..”); determining a temperature of the one or more features based on the modified thermal emission data (Ebenstein Paragraph 5 “In certain embodiments, the far IR camera collects thermal energy data related to the temperature of sensed objects and surroundings that can be converted into a far IR image. Pedestrians and other targets have a detectible footprint in the far IR image. Pedestrians are usually warmer than their surroundings, thereby providing the highly detectible footprint. Conversely, if the pedestrian is cooler than their surroundings, which may occur in desert areas, a highly detectible footprint is still generated” | Paragraph 32 “In at least one embodiment, the image generated by the far IR camera 12 is a gray scale image consisting of a two-dimensional array of gray scale pixels. The lowest level of thermal radiation, that is the relatively coldest temperature, can be represented by a gray scale value of 0 (black), while the highest level of thermal radiation, that is the warmest temperature, can be represented by a gray scale value of 255 (white). The relationship of the gray scale value and the temperature may vary depending on the application, but often a linear or logarithmic scale relationship is utilized”); and adjusting operation of the transportation vehicle in response to the determined temperature (Ebenstein Paragraph 35 “The image processing device 14 can generate object detection output, including, but not limited to, the identification and/or position of one or more objects of thermal interest, and/or the identification and position of one or more targets. In at least one embodiment, the detection output can be transmitted to other modules in a vehicle computer system to trigger a visual and/or audio warning alerting the driver to the presence of one or more targets in the space in front the vehicle” | Paragraph 5 “Moreover, the signal can be transmitted to an autonomous braking system to trigger autonomous braking of the vehicle.”).

McAllister, however, teaches modifying the thermal emission data based on at least one of the one or more captured images and the collected ranging information (McAllister Page 11 Lines 23-30 "In operation, a thermal image 404 generated by the thermal imaging device 110 of the sensor 112 may be used to estimate the temperature of individual pixels of a target. By combining multiple thermal images 404 and further considering the spectral images of the target 406 generated by one or more of the spectral imaging devices 120, an increase in the spatial resolution of the temperature estimates may be obtained. The spectral images 406 may be used, for example, to estimate an emissivity of the target, and the emissivity estimate may be used with the measured temperature information from the thermal images 404 to estimate a temperature of the target.” | Page 26 Lines 18-23 “Other embodiments include identifying an object in a first one of the spectral images and a second one of the spectral images, identifying first location 20 information associated with the first one of the spectral images and second location information associated with the second one of the spectral images, and generating the digital surface model from at least the first and second ones of the spectral images with the first and second location information”).
It would have been obvious to one of ordinary skill to have modified the system of Ebenstein in view of Neubecker so that the vehicle modifies the thermal emission data based on at least one of the one or more captured images and the collected ranging information, as taught by McAllister as disclosed above, in order to adjust travel in order to accurately model emissivity of objects (McAllister Abstract “A thermal imaging device of an aerial vehicle captures a sequence of thermal image of thermal images. Capturing of spectral images by a spectral imaging device of the aerial vehicle is synchronized with the capturing of the thermal images. Irradiance data indicative of a background temperature is sensed. A digital surface model of an area of interest is generated based on the sequence of spectral images. An emissivity of a target is estimated and a temperature of a pixel of the digital surface model of the target is estimated based on the sequence of thermal images, the irradiance data indicative of the background temperature and the estimated emissivity of the target”).

With respect to claim 16, Ebenstein in view of McAllister teach that the multi-sensory measuring means is further configured to collect environmental information of the environment and modifying the thermal emission data based on the collected environmental information (McAllister Page 11 Lines 23-30 "In operation, a thermal image 404 generated by the thermal imaging device 110 of the sensor 112 may be used to estimate the temperature of individual pixels of a target. By combining multiple thermal images 404 and further considering the spectral images of the target 406 generated by one or more of the spectral imaging devices 120, an increase in the spatial resolution of the temperature estimates may be obtained. The spectral images 406 may be used, for example, to estimate an emissivity of the target, and the emissivity estimate may be used with the measured temperature information from the thermal images 404 to estimate a temperature of the target.” | McAllister Page 26 Line 29- Page 27 Line 6 “Another embodiment includes capturing a plurality of thermal images from a thermal imaging device on an aerial vehicle…generating a digital surface model representative of depth information of an environment being imaged based on the plurality of spectral images.)

With respect to claim 17, Ebenstein in view of McAllister teach the classification of one or more features (Ebenstein Paragraph 5 “One aspect of the present invention generally relates to a method and system for detecting targets, such as pedestrians or animals, using far infrared (IR) images generated from a far IR camera”) to determine an emissivity of the one or more features (McAllister Page 21 line 30 – Page 22 line 12 “The estimated temperature of the sky may be used to correct the surface temperatures measurements using the emissivity, sky temperature, and measured pixel temperature. Measuring the irradiance of the sky facilitates a more accurate estimation of the temperature because it provides an indication of what portion of the radiation emitted by a surface is reflected, and thus allows for a better estimate of the material of the surface. The temperature of the sky can be subtracted from the measured temperature. For example, the emissivity of a tin roof can be estimated with a reflective curve, and a lookup table based on the relationship of reflectance to emissivity plus the temperature of the sky may be used to estimate the temperature. An estimate of the emissivity may be corrected based on the temperature of the sky, and then the thermal information may be corrected. This may be done on a pixel by pixel basis. Drones are closer to the ground than satellites and have bigger pixels than spectral images, which may further facilitate providing more accurate temperatures projected on the DSM”).

With respect to claim 18, Ebenstein in view of McAllister teach the one or more features includes at least one of a roadway ahead of the transportation vehicle, people, water, other vehicles, and road markings (Ebenstein FIG. 1, FIG. 2, Paragraph 27 “The detection system 10 includes a far infrared (IR) camera 12, which can be disposed at the front end 54 of vehicle 50 to detect objects, such as targets, and surroundings disposed in front of the far IR camera 12. Targets can be defined as objects that occupy space in front of the vehicle and are detectable by the detection system. Non-limiting examples of targets include pedestrians and animals”) |  (Siegel Paragraph 5 “It is an object of the invention to provide a method or a device that can be used to characterize the properties of a road surface by evaluating measurement data detected by a vehicle, and to provide the information obtained by the evaluation in most appropriate possible manner for the vehicle” | Paragraph 15 “According to an advantageous exemplary embodiment, the partial region is determined by identifying an insurmountable obstacle for the vehicle on the total surface. The obstacles can be detected, for example, by comparing captured image areas or pixels with stored standard geometries, for example a rear of a vehicle or the outline of a person, or by examining a captured image in certain coordinate directions for predetermined contours or geometries. Optionally, in addition to or exclusively in conjunction with the comparison with stored standard geometries, a region above the (road) surface can be examined for the presence of contours oriented vertically at an angle relative to the road surface”).

s 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ebenstein (US 20080197284 A1) ("Ebenstein") in view of McAllister (WO 2020117847 A1) ("McAllister") (Translation Attached) further in view of Uemori (US 20200172110 A1) ("Uemori").
With respect to claim 19, Ebenstein in view of McAllister fail to explicitly disclose that wherein the one or more features includes a roadway ahead of the transportation vehicle, and wherein the operating systems are configured to adjust at least one of vehicle dynamics, driving speed, maximum deceleration and acceleration,52461-297473 -15- and maximum velocity through a curve in response to the determined temperature of the roadway.
Uemori, however, teaches wherein the one or more features includes a roadway ahead of the transportation vehicle, and wherein the operating systems are configured to adjust at least one of vehicle dynamics, driving speed, maximum deceleration and acceleration,52461-297473 -15- and maximum velocity through a curve in response to the determined temperature of the roadway (Uemori Paragraph 94 “determining, using the temperature analysis result, that a region of the right lane is a high-temperature region and thus is a route providing the best fuel efficiency; selecting the right lane to be a traveling route; and performing a traveling control to move the automobile 10 to the right lane in accordance with a result of the selection.” | Paragraph 142 “The automatic driving controller 112 performs a control related to automatic driving such as autonomous traveling and a driving assistance. Specifically, for example, the automatic driving controller 112 performs a cooperative control in order to provide a function of an advanced driver assistance system (ADAS) including, for example, collision avoidance or impact relaxation of the system-installed automobile, traveling after a leading vehicle based on a distance between vehicles, traveling while maintaining a vehicle speed, a warning of a collision of the system-installed automobile, or a warning of deviation of the system-installed automobile from a lane. Further, for example, the automatic driving controller 112 performs a cooperative control in order to achieve, for example, automatic driving that is to travel autonomously without an operation performed by a driver. The automatic driving controller 112 includes a detector 131, a self-location estimator 132, a state analyzer 133, a planning section 134, and an operation controller 135” NOTE: A lane in a roadway may contain a curve in which the vehicle dynamics would be adjusted as disclosed in the reference).
It would have been obvious to one of ordinary skill in the art to have modified the system of Ebenstein in view of McAllister so that wherein the one or more features includes a roadway ahead of the transportation vehicle, and wherein the operating systems are configured to adjust at least one of vehicle dynamics, driving speed, maximum deceleration and acceleration,52461-297473 -15- and maximum velocity through a curve in response to the determined temperature of the roadway, as taught by Uemori as disclosed above, in order to effectively control vehicle through various road conditions (Uemori Abstract “An image captured by a far-infrared camera is analyzed to analyze a distribution of a road-surface temperature, and a course of a highest road-surface temperature is determined to be a traveling route. Further, automatic driving along the course of the highest road-surface temperature is performed”).

With respect to claim 20, Ebenstein in view of McAllister fail to explicitly disclose that wherein the one or more features includes a roadway ahead of the transportation vehicle, wherein the multi-sensory measuring means is configured for determining a temperature profile along the roadway, and wherein the multi- sensory measuring means is further configured for determining a trajectory on the roadway with maximum friction based on the temperature profile.
Uemori, however, teaches wherein the one or more features includes a roadway ahead of the transportation vehicle, wherein the multi-sensory measuring means is configured for determining a temperature profile along the roadway (Uemori Paragraph 23 “The configuration of an embodiment of the present disclosure makes it possible to travel while detecting a road-surface temperature and selecting a region of a high road-surface temperature, and thus to travel with improved fuel efficiency.”), and wherein the multi- sensory measuring means is further configured for determining a trajectory on the roadway with maximum friction based on the temperature profile (Uemori Paragraph 229 “Further, for example, it is known that, when there exists a vehicle traveling ahead, the road-surface temperature varies to become higher due to heat from the vehicle (such as a frictional heat from a tire, a radiant heat from a vehicle, and a sensible heat induced due to a passage of a vehicle). The application of the configuration of the present disclosure makes it possible to select, when there exists a vehicle traveling ahead, a route that follows this vehicle, and this results in being able to travel with improved fuel efficiency”).
It would have been obvious to one of ordinary skill in the art to have modified the system of Ebenstein in view of McAllister so that wherein the one or more features includes a roadway ahead of the transportation vehicle, wherein the multi-sensory measuring means is configured for determining a temperature profile along the roadway, and wherein the multi- sensory measuring means is further configured for determining a trajectory on the roadway with maximum friction based on the temperature profile, as taught by Uemori as disclosed above, in order to effectively control vehicle through various road conditions (Uemori Abstract “An image captured by a far-infrared camera is analyzed to analyze a distribution of a road-surface temperature, and a course of a highest road-surface temperature is determined to be a traveling route. Further, automatic driving along the course of the highest road-surface temperature is performed”).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ebenstein (US 20080197284 A1) ("Ebenstein") in view of McAllister (WO 2020117847 A1) ("McAllister") (Translation Attached).

(Ebenstein FIG. 1, FIG. 2, Paragraph 27 “The detection system 10 includes a far infrared (IR) camera 12, which can be disposed at the front end 54 of vehicle 50 to detect objects, such as targets, and surroundings disposed in front of the far IR camera 12. Targets can be defined as objects that occupy space in front of the vehicle and are detectable by the detection system. Non-limiting examples of targets include pedestrians and animals” | Paragraph 29 “The far IR camera 12 senses thermal radiation of objects and/or surroundings in the field of view 56 within the detection plane 58 and generates an image relating to the temperature of the sensed objects and/or surroundings. As depicted in FIG. 2, objects 60 and 62 in the field of view 56 and detection plane 58 are detectible by the far IR camera 12. The field of view 56 of the far IR camera 12 is 50 degrees, ranging from −25 degrees to 25 degrees, as depicted in FIG. 2. The field of view can vary depending on the implementation of the present invention provided that the field is wide enough so that the image obtained from the far IR camera can be utilized to detect objects. In at least one embodiment, the field of view range is between 30 and 90 degrees.”); capturing one or more images of the environment including the one or more features (Ebenstein Paragraph 36-37 “In at least one embodiment, the detection system 10 also includes a vision sensor 18 and/or a radar sensor 20. The vision sensor 18 can be configured to obtain data using a vision technology that can be utilized to detect the presence of one or more objects. The data output by the vision sensor 18 can be transmitted to the image processing device 14 for detecting one or more objects using one or more pattern matching techniques. The radar sensor 20 can be configured to transmit a signal that is returned by reflecting off of an object. The radar sensor 20 can collect the return signal. The data relating to the transmitted and return signals can be transmitted to a threat detecting device 16 for detecting the presence of an object and for determining the distance between the radar sensor and the object. The threat detecting device 16 can generate object detection output, as depicted in FIG. 1. FIG. 3 depicts a flowchart 100 of a method implementing detection system 10 according to one embodiment of the present invention. In block 102, a far IR image is obtained using a far IR camera”); collecting ranging information from the transportation vehicle to the one or more features (Ebenstein Paragraph 36 “In at least one embodiment, the detection system 10 also includes a vision sensor 18 and/or a radar sensor 20. The vision sensor 18 can be configured to obtain data using a vision technology that can be utilized to detect the presence of one or more objects. The data output by the vision sensor 18 can be transmitted to the image processing device 14 for detecting one or more objects using one or more pattern matching techniques. The radar sensor 20 can be configured to transmit a signal that is returned by reflecting off of an object. The radar sensor 20 can collect the return signal. The data relating to the transmitted and return signals can be transmitted to a threat detecting device 16 for detecting the presence of an object and for determining the distance between the radar sensor and the object. The threat detecting device 16 can generate object detection output, as depicted in FIG. 1..”) 52461-297473-19-; and determining a temperature of the one or more features based on the modified thermal emission data (Ebenstein Paragraph 5 “In certain embodiments, the far IR camera collects thermal energy data related to the temperature of sensed objects and surroundings that can be converted into a far IR image. Pedestrians and other targets have a detectible footprint in the far IR image. Pedestrians are usually warmer than their surroundings, thereby providing the highly detectible footprint. Conversely, if the pedestrian is cooler than their surroundings, which may occur in desert areas, a highly detectible footprint is still generated” | Paragraph 32 “In at least one embodiment, the image generated by the far IR camera 12 is a gray scale image consisting of a two-dimensional array of gray scale pixels. The lowest level of thermal radiation, that is the relatively coldest temperature, can be represented by a gray scale value of 0 (black), while the highest level of thermal radiation, that is the warmest temperature, can be represented by a gray scale value of 255 (white). The relationship of the gray scale value and the temperature may vary depending on the application, but often a linear or logarithmic scale relationship is utilized”); and to classify the one or more features (Ebenstein Paragraph 5 “One aspect of the present invention generally relates to a method and system for detecting targets, such as pedestrians or animals, using far infrared (IR) images generated from a far IR camera”).
Ebenstein, however, fails to explicitly disclose collecting environmental information of the environment; determining an emissivity of the one or more features based on the classification and52461-297473 -19-modifying the thermal emission data based on at least one of the one or more captured images, the collected ranging information, the collected environmental information, and the determined emissivity
McAllister, however, teaches collecting environmental information of the environment (McAllister Page 11 Lines 23-30 "In operation, a thermal image 404 generated by the thermal imaging device 110 of the sensor 112 may be used to estimate the temperature of individual pixels of a target. By combining multiple thermal images 404 and further considering the spectral images of the target 406 generated by one or more of the spectral imaging devices 120, an increase in the spatial resolution of the temperature estimates may be obtained. The spectral images 406 may be used, for example, to estimate an emissivity of the target, and the emissivity estimate may be used with the measured temperature information from the thermal images 404 to estimate a temperature of the target.” | McAllister Page 26 Line 29- Page 27 Line 6 “Another embodiment includes capturing a plurality of thermal images from a thermal imaging device on an aerial vehicle…generating a digital surface model representative of depth information of an environment being imaged based on the plurality of spectral images) and determining an emissivity of the one or more features based on the classification  (McAllister Page 21 line 30 – Page 22 line 12 “The estimated temperature of the sky may be used to correct the surface temperatures measurements using the emissivity, sky temperature, and measured pixel temperature. Measuring the irradiance of the sky facilitates a more accurate estimation of the temperature because it provides an indication of what portion of the radiation emitted by a surface is reflected, and thus allows for a better estimate of the material of the surface. The temperature of the sky can be subtracted from the measured temperature. For example, the emissivity of a tin roof can be estimated with a reflective curve, and a lookup table based on the relationship of reflectance to emissivity plus the temperature of the sky may be used to estimate the temperature. An estimate of the emissivity may be corrected based on the temperature of the sky, and then the thermal information may be corrected. This may be done on a pixel by pixel basis. Drones are closer to the ground than satellites and have bigger pixels than spectral images, which may further facilitate providing more accurate temperatures projected on the DSM”) and52461-297473 -19-modifying the thermal emission data based on at least one of the one or more captured images, the collected ranging information, the collected environmental information, and the determined emissivity (McAllister Page 11 Lines 23-30 "In operation, a thermal image 404 generated by the thermal imaging device 110 of the sensor 112 may be used to estimate the temperature of individual pixels of a target. By combining multiple thermal images 404 and further considering the spectral images of the target 406 generated by one or more of the spectral imaging devices 120, an increase in the spatial resolution of the temperature estimates may be obtained. The spectral images 406 may be used, for example, to estimate an emissivity of the target, and the emissivity estimate may be used with the measured temperature information from the thermal images 404 to estimate a temperature of the target.” | Page 26 Lines 18-23 “Other embodiments include identifying an object in a first one of the spectral images and a second one of the spectral images, identifying first location 20 information associated with the first one of the spectral images and second location information associated with the second one of the spectral images, and generating the digital surface model from at least the first and second ones of the spectral images with the first and second location information”)
(McAllister Abstract “A thermal imaging device of an aerial vehicle captures a sequence of thermal image of thermal images. Capturing of spectral images by a spectral imaging device of the aerial vehicle is synchronized with the capturing of the thermal images. Irradiance data indicative of a background temperature is sensed. A digital surface model of an area of interest is generated based on the sequence of spectral images. An emissivity of a target is estimated and a temperature of a pixel of the digital surface model of the target is estimated based on the sequence of thermal images, the irradiance data indicative of the background temperature and the estimated emissivity of the target”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM ABDOALATIF ALSOMAIRY whose telephone number is (571)272-5653. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/IBRAHIM ABDOALATIF ALSOMAIRY/Examiner, Art Unit 3667                                                                                                                                                                                                        
/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667